        Case 3:17-cv-08185-SMB Document 91 Filed 07/03/19 Page 1 of 2



 1   Georgia A. Staton, Bar #004863
     Ravi V. Patel, Bar #030184
 2   JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
 3   Phoenix, Arizona 85004
     Telephone: (602) 263-1700
 4   Fax: (602) 200-7854
     gstaton@jshfirm.com
 5   rpatel@jshfirm.com
 6   Attorneys for Defendants Mohave County,
     Arizona; Mohave County Sheriff Douglas
 7   Schuster and Cynthia Schuster; Jordan T.
     Selmanson and Ashley N. Selmanson;
 8   Richard Schiller and Kathleen Schiller
 9
                              UNITED STATES DISTRICT COURT
10
                                     DISTRICT OF ARIZONA
11
     Ryan Andrew Krause, individually and on              NO. 3:17-cv-08185-PCT-JJT
12   behalf of all statutory beneficiaries of Drey
     Krause, deceased,                                    NOTICE OF SERVICE OF
13                                                        DEFENDANTS’ AMENDED
                                             Plaintiff,   FIFTEENTH SUPPLEMENTAL
14                                                        RESPONSES TO MANDATORY
                   v.                                     INITIAL DISCOVERY PILOT
15                                                        PROJECT REQUESTS
     Mohave County, Arizona; Mohave County
16   Sheriff Douglas Schuster and Cynthia
     Schuster; Jordan T. Selmanson; Ashley N.
17   Selmanson; Richard Schiller; Kathleen
     Schiller,
18
                                         Defendants.
19
20
                   Defendants, by and through counsel undersigned, hereby give notice that
21
     they have served their Amended Fifteenth Supplemental Responses to Mandatory Initial
22
     Discovery Pilot Project Requests via U.S. Mail to all counsel of record in this matter.
23
24                 DATED this 3rd day of July, 2019.

25
26
27
28
     7716927.1
        Case 3:17-cv-08185-SMB Document 91 Filed 07/03/19 Page 2 of 2



 1                                            JONES, SKELTON & HOCHULI, P.L.C.
 2
 3                                            By s/ Georgia A. Staton
                                                Georgia A. Staton
 4                                              Ravi V. Patel
                                                40 North Central Avenue, Suite 2700
 5                                              Phoenix, Arizona 85004
 6                                                  Attorneys for Defendants Mohave County,
                                                    Arizona; Mohave County Sheriff Douglas
 7                                                  Schuster and Cynthia Schuster; Jordan T.
                                                    Selmanson and Ashley N. Selmanson;
 8                                                  Richard Schiller and Kathleen Schiller
 9                              CERTIFICATE OF SERVICE
10                I hereby certify that on this 3rd day of July, 2019, I caused the foregoing
11   document to be filed electronically with the Clerk of Court through the CM/ECF System
12   for filing; and served on counsel of record via the Court’s CM/ECF system.
13
      s/ Kathryn Fitchett
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     7716927.1                                  2
